Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Fukuhara (JP 2011-251450) discloses a laminate having excellent reflectivity, whiteness, heat resistance and adhesion properties [abstract; 0001]. The laminate comprises a polyimide base material that is coated on one or both sides with a composition (A) a polyimide resin or a polyamideimide resin and (B) a white pigment [0008-0013]. The characteristics of the white pigment are varied to provide high levels of reflectance and whiteness [0043-0045]. The base material can also be colored with pigments or dyes [0021]. As such, the reference does not disclose a film having a transmittance of 88% or more at 550 nm and one of ordinary skill in the art would not be motivated to select such a transmittance.

Ahn (US 2016/0222166) discloses polyamideimide copolymer having low YI and anti-UV color change properties [0003; 0011]. A film thereof can have a total light transmittance of about 80% or higher, for example, of about 85% or higher, for example, of about 88% or higher, at a wavelength range of about 380 nanometers (nm) to about 750 nm [0165]. The reference is silent with regard to the transmittance at 388 nm, specifically. Nothing of record indicates one of ordinary skill in the art would be motivated or be capable of adjusting the transmittance at 388 nm to 13% or less, while maintaining total light transmittance of about 80% or higher, and specifically a transmittance at 550 nm of at least 88% as would be required to meet the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN D FREEMAN/Primary Examiner, Art Unit 1787